Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims and Election/Restrictions
Pursuant to the amendment dated 03/10/2021, new claims 107-125 have been added.  Claims 1-53, 64 and 65 had been cancelled in a previous communication.
Claims  have been cancelled previously.  Claims 54-63 and 66-125 are pending.  

Applicant’s election of the species glioblastoma multiforme in the reply filed on 03/04/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

The claims are examined in view of the following species elections: 
Species Election A: BAL101553; 
Species Election B: A2B5;
Species Election C: glioblastoma multiforme; 
Species Election I): tumor tissue; and 
Species Election E: EB1 protein.

For clarity of the record, and as explained previously in the non-final rejection mailed on 10/10/2019, the species election requirement for species (A) only has been withdrawn because during examination the examiner concluded that this election was not required.  Species elections (B)-(E) remain in effect.  For clarity of the record, claim 56, and its dependents (claims 57-60, 68, and 74), as well as claims 66, 67, and 92-99 were withdrawn in response the election of species filed 07/16/2019 because they do not read on the elected species of “source of sample evaluated for EB1 as recited in claim 9” (referencing the amendment to the claims filed on 04/18/2018).  As noted above, Applicant had elected “tumor tissue”.  Each of the claims that were withdrawn by the examiner require determining the level of EB1 in a different, non-elected species (e.g. cancer stem cells, blood, or serum), not the elected species “tumor tissue”, and thus these claims were properly withdrawn from examination because read on a non-elected species of source of sample evaluated for EB1.  
Claim 71 was also withdrawn by the examiner because it does not read on the elected species of EB1 detection (protein or nucleic acid). Thus, each of the claims identified by the examiner were properly withdrawn as being directed to a non-elected species.

Claims 107-112 are hereby withdrawn as being drawn to a non-elected species of neoplasm (species election C).  Claim 113 is hereby withdrawn as being directed to a non-elected species of EB1 expression that is detected(species election E).  Claims 114-117 hereby are withdrawn as being directed toward a non-elected species of source of sample evaluated for EB1 (species election D).  

The amendments to the claims filed 07/13/2020 (and the correction to the status identifiers in response filed 03/10/2021) have cancelled the elected species of source of sample evaluated for EB1 (species election (D)): tumor tissue.  Therefore, the search has been extended to the next species “blood”, in keeping with the practice outlined in MPEP 803.02(III)(A).  Claims 54, 55, 61-63, 66, 69, 70, 72, 73, 75-91, 100, and 102 read on the next species of source of sample evaluated for EB1 expression.  
Claims 56-60, 67, 68, 74, 92- 99, 101, and 103-106 also stand withdrawn as being drawn to a non-elected species of source of sample evaluated for EB1 expression (species election (D)).
Claim 71 also stands withdrawn as being directed to a non-elected species for species election (E), as noted above.  
In summary, claims 56-60, 67, 68, 71, 74, 92-99, 101, and 103-117 are withdrawn without traverse.  
Claims 54, 55, 61-63, 66, 69, 70, 72, 73, 75-91, 100, 102, and 118-125 are under current examination.

All rejections not reiterated have been withdrawn.

Claim Objections
Claim 125 is objected to because of the following informalities:  

Claim 125, line 3 recites “the brain neoplasms is”.  This phrase is ungrammatical because the noun and verb do not agree in number.  

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 125 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 

This is a new matter rejection.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 125 recites “determining that the brain neoplasm is susceptible to treatment with a compound of formula I”.  The examiner is unable to locate support for the full scope of this phrase, which embraces any and all methods of assaying a brain neoplasm’s sensitivity to compounds of formula I.  Although the application discloses one method of assessing sensitivity (measuring the amount of EB1 in a sample) this does not provide support for all methods that may be used to determine whether or not a neoplasm might be susceptible to compounds of formula I.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 125 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 125 recites the limitation "the EB1 in a sample of biologic material taken from the body of said subject" in line 14.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 54, 55, 61-63, 66, 69, 70, 72, 73, 75-91, 100, 102, and 118-125 are rejected under 35 U.S.C. 103 as being unpatentable over Lane et al. (US 2013/0345263; publication date: 12/26/2013; of record) and Berges et al. European Journal of Cancer 48 no.Suppl.6, 128-129; publication year: 2012; cited in the IDS filed on 10/12/2018), in view of Rovini et al. *PLOS ONE 8(6), e65694; publication date: 06/2013; cited in the IDS filed 10/12/2018) and further in view of Komi et al. (JP 2012141175; publication date: 07/26/2012), and as evidenced by Iwadate (US 7,521,043; issue date: 02/21/2009; of record).  

The claims are being examined in view of the following species elections as set forth in the restriction requirement mailed on 05/16/2019 and 01/13/2022 and elected in the response filed on 07/16/0219 and 03/04/2022: 
species election (B) A2B5; 
species election (C) glioblastoma multiforme; 
species election (E) EB1 protein; and
with regard to species election (D), applicant has amended the claims to delete all recitation of the elected species “tumor tissue”, therefore search is extended to the next species: “blood”.  (See MPEP 803.02(III)(A).)

With regard to instant claims 54 and 125, At para 0032-0041, Lane discloses a method of treating a neoplastic disease in a subject, wherein the disease is cancer including brain cancer, and predicting response to a compound of general formula (I) comprising the steps of (a) measuring a level of stathmin in a sample pre-obtained from the subject and (b) comparing the level of stathmin to a standard value or set of standard values.  The compound of formula (I) embraces the chemical formula recited in instant claim 54 to represent instant formula (I) and Lane specifically discloses BAL 27862 (para 0007) and BAL 101533 (para 0030).  If the stathmin level is not higher than the standard value(s), the patient is treated with a compound according to formula (I).  Thus, Lane discloses a method of treating a brain neoplasm by measuring the amount of a marker of resistance to treatment with compounds of formula (I) followed by treatment with compounds of formula (I) in the event that the marker of resistance is lower than a standard value(s).  
Lane discloses further that compounds of formula (I) exert their anti-cancer effect as microtubule inhibitors (para 0004).
Lane does not specifically disclose treating the elected species of “glial tumors”, nor does Lane disclose measuring the level of EB1 as the metric for response to compounds of formula (I).
Berges discloses that EB1 expression predicts degree of cytotoxicity to vinflunine in glioblastoma cells (para bridging pages 128-129).  
Rovini discloses that vinflunine is a microtubule-targeting drug (abstract). 
It would have been prima facie obvious to follow Lane’s protocol, using EB1 as the marker of response to compounds of formula (I) to treat glioblastoma.  The skilled Artisan would have been motivated to do so in order to improve success of treatment by selecting patients more likely to respond to microtubule inhibitor compounds.  The artisan of ordinary skill would have had a reasonable expectation of success because EB1 marks sensitivity in glioblastoma cells to a drug that falls within the class of microtubule inhibitors (see Rovini: abstract) and because the compounds of formula (I) as disclosed by Lane to be microtubule inhibitors (i.e. both vinflunine and compounds of formula (I) have the same mechanism of action as anti-neoplastic agents, therefore it would be obvious to use either agent to treat glioblastoma; para 0004; see MPEP 2144.06).  With regard to the ability to detect EB1, and specifically the elected species EB1 protein, Rovini discloses further that EB1 antibodies (i.e. reagents for methods of detecting EB1 protein expression) were available at the time the instant invention was filed (p. 2, left col).  Thus, one of ordinary skill in the art would have reasonable expectation of success in detecting the EB1 protein and also in observing response to treatment with compounds of formula (I) in patients expressing levels of EB1 relative to a standard value(s).  It is noted that stathmin expression predicts poor response to compounds of formula (I) (i.e. high stathmin is a marker of resistance) and that Lane discloses treating the cancer with compounds of formula (I) if the stathmin levels are below a certain standard value or set of standard values; however EB1 expression indicates sensitivity to compound of formula (I), therefore it would be obvious to one of ordinary skill to use EB1 as a marker of sensitivity rather than resistance and to treat glioblastoma tumors having high EB1 levels relative to the standard value or set of standard values.  
With regard to the phrase “wherein said brain neoplasm is responsive to the compound of formula I or pharmaceutically acceptable derivative thereof”, in view of the foregoing it would be prima facie obvious to select patients based upon their EB1 expression status (i.e. identify patients whose neoplasm is responsive to compounds of formula I).  
With regard to claims 54 and 66, the relevant disclosures of Lane, Berges, Rovini, Tchoghandjian, and Iwadate are set forth above.  None of these references disclose determining EB1 level in a sample of biologic material that is derived from body fluid or specifically, the species “blood”.  
Komi discloses that EB1 is a known prognosticator in various cancer types (0002) and that they have discovered that EB1 can be detected in blood in an amount that can be quantified by immunoassay (i.e. protein detection; 0008).  Komi discloses further that detection by tissue biopsy is burdensome for the subject (i.e. the patient; 0006), and detection by their inventive method is less burdensome.  
It would have been prima facie obvious to detect EB1 expression in blood.  The artisan of ordinary skill would have been motivated to do so because collecting a blood sample is a less invasive procedure than taking a tumor biopsy.  The skilled artisan would have had a reasonable expectation of success because Komi discloses that the EB1 protein is detectable in blood as a biomarker for cancer.  
With regard to claim 55, as noted above, Berges discloses that glioblastoma cells expressing high EB1 are more sensitive to the microtubule inhibitor vinflunine thus one would also expect EB1 to predict sensitivity to the microtubule inhibitors according to formula (I).  
With regard to instant claim 61, Lane and Komi teach measuring the marker ex vivo (para 0041). 
With regard to instant claim 62, Lane teaches that the subject is human (see, e.g. claim 28).
With regard to claim 69, Lane discloses measuring protein levels of the marker (para 0086).
With regard to instant claim 70, the instant specification indicates that SEQ ID NO:1 corresponds to the sequence of human EB1 protein (see pages 2-3), thus in carrying out the method above, detecting EB1 expression in humans, one would necessarily detect a protein having at least 75% identity to SEQ ID NO:1.  
With regard to instant claim 72, as noted above, the method would be used to identify individuals likely to respond to treatment with compounds according to formula (I) based upon expression of the marker EB1 in a glioblastoma tumor-derived sample.
With regard to instant claims 73, 123, and 124, Lane discloses comparing the biomarker to standard value(s) relative to subjects with the same tumor histotype or relative to normal cells, tissue, or body fluid (para 0155).  
With regard to instant claims 75 and 76, as noted above, it would be obvious to use compounds of formula (I) to treat glioblastoma.  
With regard to instant claim 77, the term “glioblastoma”, abbreviated “GBM” as in the Berges disclosure is a synonym for “glioblastoma multiforme” (i.e. in disclosing treating glioblastoma, Berges discloses treating “glioblastoma multiforme” as recited in claim 77; see Iwadate: col 1, lines 24-25).  
With regard to claim 77, Lane discloses that the sample is “pre-obtained” from the subject (para 0041).  
With regard to claims 79-87, Lane’s compounds according to formula (I) embrace the compounds recited in instant claims 79-87.  See e.g. para 0004, 0007, 0010, 0030, as well as the tables spanning pages 7-12.  Salts such as the dihydrochloride salts are also disclosed (para 0031).
With regard to instant claims 88-91, please see above for the detailed explanation regarding the obviousness of the method of treating glioblastoma multiforme in a human subject by treating with BAL27862 or BAL101553, and obtaining a biologic sample prior to measuring EB1 in said biologic sample. 
With regard to claim 100, the effect of compounds according to formula I on microtubule stability is an inherent property of the compound, therefore the examiner considers this effect to inherently occur as a consequence of administering BAL27862 or BAL101553.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to claim 102, the examiner considers the disclosure by Komi to refer to peripheral blood (as opposed to blood derived from within the CNS) because the objective of the invention is meant to be non-invasive and because unless otherwise specified, one having ordinary skill would assume the term “blood” refers to peripheral blood in this context.  
With regard to claims 118-122, Lane discloses oral administration of the compounds of formula I (0195).

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive.

On page 20, Applicant argues that the cited prior art are disparate documents.
Insomuch as Applicant argues that the documents are non-analogous art, the examiner respectfully disagrees.  Each document pertains to either compounds of formula I as recited in the instant claims and/or treatment of brain neoplasms or cancer in general and expression of EB1 in cancer.  The examiner considers the cited documents to be properly combined under 35 USC 103. 

On page 20, Applicant argues that the examiner has used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

On page 20, Applicant argues that Komi is concerned with detection of EB1 as indicating the presence or absence of cancer, and does not disclose EB1 as an indicator of responsiveness.  Applicant argues further that Komi teaches nothing more than EB1 indicating the presence of cancer.  
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In the instant case, Lane, Berges, and Rovini render obvious the limitations regarding using EB1 as a biomarker for glioblastoma multiforme sensitivity to EB1 inhibition using a compound of formula I as recited in the instant claims.  

On page 21, Applicant argues that Komi mentions various cancers at para 14, but brain neoplasms are noticeably absent.  
Komi provides both motivation (tissue biopsy is burdensome for the subject) and expectation of success (EB1 can be detected in blood in patients suffering from cancer).  With regard to Komi not citing brain cancers specifically, the examiner notes that the standard under 35 USC 103 requires a “reasonable expectation of success”, not a guarantee of success.  The examiner considers the fact that EB1 is detectable in the blood and can be used as a marker for various cancer types to provide reasonable expectation of success that it would be detectable in blood from patients suffering from the specific cancer glioblastoma multiforme, further expectation of success is provided by Berges, who discloses this protein to expressed in glioblastoma multiforme cells (EB1 is involved in the antimigratory effect of MT-targeting agents (MTA) in endothelial cells and in glioblastoma (GBM) cells”; background paragraph).  

On page 20, Applicant argues that Komi still does not teach the skilled artisan how to interpret the level of EB1 in a sample beyond identifying whether or not a person has cancer.  The concept of being able to use the level of EB1 to provide additional information, in particular responsiveness is completely absent in the cited art.  On page 21, Applicant asserts that the rejection violates the principles under Graham and Dow Chemical.  
These arguments are not persuasive because they ignore the specific teaching and motivation to combine Lane, Burges, and Rovini as set forth in the rejection.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims  54, 55, 61-63, 66, 69, 70, 72, 73, 75-91, 100, and 102 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15-18, and 20 of U.S. Patent No. 8,802,858 in view of Lane et al. (US 2013/0345263; publication date: 12/26/2013) and Berges et al. European Journal of Cancer 48 no.Suppl.6, 128-129; publication year: 2012; cited in the IDS filed on 10/12/2018), in view of Rovini et al. *PLOS ONE 8(6), e65694; publication date: 06/2013; cited on the IDS filed on 10/12/2018), and further in view of Komi et al. (JP 2012141175; publication date: 07/26/2012), and as evidenced by Iwadate (US 7,521,043; issue date: 02/21/2009).  

The claims are being examined in view of the following species elections as set forth in the restriction requirement mailed on 05/16/2019 and elected in the response filed on 07/16/0219: 
species election (B) A2B5; 
species election (C) glial tumors; 
species election (E) EB1 protein; and
with regard to species election (D), applicant has amended the claims to delete all recitation of the elected species “tumor tissue”, therefore search is extended to the next species: “blood”.  (See MPEP 803.02(III)(A).)

Inter alia, the claims of the 858 application embrace compounds according to formula (I) as recited in the instant claims.
At para 0032-0041, Lane discloses a method of treating a neoplastic disease in a subject, wherein the disease is cancer including brain cancer, and predicting response to a compound of general formula (I) comprising the steps of (a) measuring a level of stathmin in a sample pre-obtained from the subject and (b) comparing the level of stathmin to a standard value or set of standard values.  The compound of formula (I) embraces the chemical formula recited in instant claim 54 to represent instant formula (I) and Lane specifically discloses BAL 27862 (para 0007) and BAL 101533 (para 0030).  If the stathmin level is not higher than the standard value(s), the patient is treated with a compound according to formula (I).  Thus, Lane discloses a method of treating a brain neoplasm by measuring the amount of a marker of resistance to treatment by oral administration of  compounds of formula (I) followed by treatment with compounds of formula (I) in the event that the marker of resistance is lower than a standard value(s).  
Thus, Lane discloses an obvious use of the compounds embraced by the ‘858 patent.
Lane discloses further that compounds of formula (I) exert their anti-cancer effect as microtubule inhibitors (para 0004).
Lane does not specifically disclose treating the elected species of “glial tumors”, nor does Lane disclose measuring the level of EB1 as the metric for response to compounds of formula (I).
Berges discloses that EB1 expression predicts degree of cytotoxicity to vinflunine in glioblastoma cells (para bridging pages 128-129).  
Rovini discloses that vinflunine is a microtubule-targeting drug (abstract). 
It would have been prima facie obvious to follow Lane’s protocol, using EB1 as the marker of response to compounds of formula (I) to treat glioblastoma.  The skilled Artisan would have been motivated to do so in order to improve success of treatment by selecting patients more likely to respond to microtubule inhibitor compounds.  The artisan of ordinary skill would have had a reasonable expectation of success because EB1 marks sensitivity in glioblastoma cells to a drug that falls within the class of microtubule inhibitors (see Rovini: abstract) and because the compounds of formula (I) as disclosed by Lane to be microtubule inhibitors (i.e. both vinflunine and compounds of formula (I) have the same mechanism of action as anti-neoplastic agents, therefore it would be obvious to use either agent to treat glioblastoma; para 0004; see MPEP 2144.06).  With regard to the ability to detect EB1, and specifically the elected species EB1 protein, Rovini discloses further that EB1 antibodies (i.e. reagents for methods of detecting EB1 protein expression) were available at the time the instant invention was filed (p. 2, left col).  Thus, one of ordinary skill in the art would have reasonable expectation of success in detecting the EB1 protein and also in observing response to treatment with compounds of formula (I) in patients expressing levels of EB1 relative to a standard value(s).  It is noted that stathmin expression predicts poor response to compounds of formula (I) (i.e. high stathmin is a marker of resistance) and that Lane discloses treating the cancer with compounds of formula (I) if the stathmin levels are below a certain standard value or set of standard values; however EB1 expression indicates sensitivity to compound of formula (I), therefore it would be obvious to one of ordinary skill to use EB1 as a marker of sensitivity rather than resistance and to treat glioblastoma tumors having high EB1 levels relative to the standard value or set of standard values.  
With regard to claims 54 and 66, Komi discloses that EB1 is a known prognosticator in various cancer types (0002) and that they have discovered that EB1 can be detected in blood in an amount that can be quantified by immunoassay (i.e. protein detection; 0008).  Komi discloses further that detection by tissue biopsy is burdensome for the subject (i.e. the patient; 0006), and detection by their inventive method is less burdensome.  
It would have been prima facie obvious to detect EB1 expression in blood.  The artisan of ordinary skill would have been motivated to do so because collecting a blood sample is a less invasive procedure than taking a tumor biopsy.  The skilled artisan would have had a reasonable expectation of success because Komi discloses that the EB1 protein is detectable in blood as a biomarker for cancer.  
With regard to claim 55, as noted above, Berges discloses that glioblastoma cells expressing high EB1 are more sensitive to the microtubule inhibitor vinflunine thus one would also expect EB1 to predict sensitivity to the microtubule inhibitors according to formula (I).  
With regard to instant claim 61, Lane teaches measuring the marker ex vivo (para 0041). 
With regard to instant claim 62, Lane teaches that the subject is human (see, e.g. claim 28).
With regard to claim 69, Lane discloses measuring protein levels of the marker (para 0086).
With regard to instant claim 70, the instant specification indicates that SEQ ID NO:1 corresponds to the sequence of human EB1 protein (see pages 2-3), thus in carrying out the method above, detecting EB1 expression in humans, one would necessarily detect a protein having at least 75% identity to SEQ ID NO:1.  
With regard to instant claim 72, as noted above, the method would be used to identify individuals likely to respond to treatment with compounds according to formula (I) based upon expression of the marker EB1 in a glioblastoma tumor-derived sample.
With regard to instant claim 73, 123, and 124, Lane disclose comparing the biomarker to standard value(s) relative to subjects with the same tumor histotype or relative to normal cells, tissue, or body fluid (para 0155).  
With regard to instant claims 75 and 76, as noted above, it would be obvious to use compounds of formula (I) to treat glioblastoma.  
With regard to instant claim 77, the term “glioblastoma”, abbreviated “GBM” as in the Berges disclosure is a synonym for “glioblastoma multiforme” (i.e. in disclosing treating glioblastoma, Berges discloses treating “glioblastoma multiforme” as recited in claim 77; see Iwadate: col 1, lines 24-25).  
With regard to claim 77, Lane discloses that the sample is “pre-obtained” from the subject (para 0041).  
With regard to claims 79-87, the compounds of the ‘858 patent according to formula (I) embrace the compounds recited in instant claims 79-87.  See e.g. para 0004, 0007, 0010, 0030, as well as the tables spanning pages 7-12.  Salts such as the dihydrochloride salts are also disclosed (para 0031).
With regard to instant claims 88-91, please see above for the detailed explanation regarding the obviousness of the method of treating glioblastoma multiforme in a human subject by treating with BAL27862 or BAL101553, and obtaining a biologic sample prior to measuring EB1 in said biologic sample. 
With regard to claim 100, the effect of compounds according to formula I on microtubule stability is an inherent property of the compound, therefore the examiner considers this effect to inherently occur as a consequence of administering BAL27862 or BAL101553.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).
With regard to claim 102, the examiner considers the disclosure by Komi to refer to peripheral blood (as opposed to blood derived from within the CNS) because the objective of the invention is meant to be non-invasive and because unless otherwise specified, one having ordinary skill would assume the term “blood” refers to peripheral blood in this context.  

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 

On page 22, Applicant asserts that there is nothing in the claims of the ‘858 patent that would lead the artisan having ordinary skill in the art to the instantly claimed method of treatment.  Applicant asserts that it is improper to use secondary documents to modify the claims of the ‘858 patent.  Applicant argues that one having ordinary skill in the art would lack reasonable expectation of success because none of the claimed method steps are recited in the claims of the ‘858 patent. 
Applicant is referred to MPEP 804: 
The doctrine of double patenting seeks to prevent the unjustified extension of patent exclusivity beyond the term of a patent. The public policy behind this doctrine is that: 
The public should . . . be able to act on the assumption that upon the expiration of the patent it will be free to use not only the invention claimed in the patent but also modifications or variants which would have been obvious to those of ordinary skill in the art at the time the invention was made, taking into account the skill in the art and prior art other than the invention claimed in the issued patent.  (Emphasis added.)

Therefore, the examiner should take into account what was understood in the art at the time the instant invention was filed.  In the instant case, the ‘858 patent claims compounds identical to those embraced by formula I recited in in instant claim 54, thus, there is no difference in scope of the chemical substances recited in the claims.  In view of publicly available information available to one having ordinary skill in the art, the claimed method is an obvious method of using the compounds claimed in the ‘858 patent, as specifically explained above.  
Absent a persuasive traversal of the specific rationale underlying the obviousness conclusion, the double patenting rejection is maintained.  

Conclusion
No claims are allowed.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247. The examiner can normally be reached Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617